Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
    	The following is an examiner’s statement of reasons for allowance: as for claims 1, 15 and 8, the closest prior arts, Applicant’s IDS  (CN 107020449), discloses a welding torch comprising a torch head; a laser beam source configured to project a laser beam generally towards a seam on a surface; a camera directed towards the surface and configured to capture an image comprising the surface and a reflection of the laser beam from the surface; a memory configured to store, a hardware processor communicatively coupled to the memory and the camera, the hardware processor configured to: receive the image from the camera; determine, based on the reflection of the laser beam from the surface, a vertical distance from the torch head to the seam.  However, the closest prior art, Applicant’s IDS  (CN 107020449), do not disclose the hardware processor configured adjust a brightness of the image, based on the brightness value; adjust a contrast of the image, based on the contrast value; apply the gamma correction to the image; apply the at least one gradient filter to the image to produce a new image; determine a horizontal location of a line in the new image, the line in the new image corresponding to the seam; determine, based on the horizontal location of the line in the new image, a horizontal distance from the torch head to the seam; adjust a vertical position of the torch head, based on the vertical distance from the torch head to the seam; and adjust a horizontal position of the torch head, based on 
 	Therefore, claims 1-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715